              Case 18-20019-EPK         Doc 194      Filed 02/15/19    Page 1 of 14



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

FRANK INVESTMENTS, INC., et al.,                             Lead Case No. 18-20019-EPK

         Debtors.                                            Chapter 11
                                                             (Jointly Administered)
________________________________/

              EXPEDITED MOTION FOR ORDER AUTHORIZING DEBTORS
                     TO OBTAIN POST-PETITION FINANCING

              * Expedited Hearing Requested Pursuant to Local Rule 9013-1(F) *

                                    Basis for Expedited Relief

                The Debtors require financing on an expedited basis in order to
                meet their postpetition obligations, and preserve their value for
                creditors as a going concern. The Debtors respectfully request
                that this matter be set for hearing on an expedited basis on or
                before February 21, 2019.

         Debtors in Possession, Frank Investments Inc., a New Jersey corporation ("FI New

Jersey"), Frank Entertainment Company, LLC ("FEC") and Frank Investments, Inc., a Florida

corporation ("FI Florida") (the "Debtors"), pursuant to 11 U.S.C. §§ 105 and 364, and Fed. R.

Bankr. P. 4001(c), respectfully move the Court for authorization to obtain post-petition financing

from The Bancorp Bank ("Bancorp").

                                        BACKGROUND

         1.     FI New Jersey and FEC each filed a voluntary petition for relief under chapter 11

of the Bankruptcy Code on August 17, 2018. FI Florida filed a voluntary chapter 11 petition on

January 31, 2019.

         2.     The Debtors are operating their businesses and managing their affairs as debtors in

possession. No trustee, examiner, or statutory committee has been appointed.
{2277/000/00434179}

                                                 1
              Case 18-20019-EPK          Doc 194      Filed 02/15/19     Page 2 of 14



       3.       Prior to their petition dates, the Debtors were part of a group of affiliated companies

that owned and operated movie theaters and similar commercial properties.

       4.       The Debtors are obligors on a consolidated 2014 note, security agreement and

related loan documentation in favor of The Bancorp Bank ("Bancorp"), in the original principal

amount of $19.5 million. Bancorp holds security interests in most of the assets of the Debtors,

including certain real properties owned by FI New Jersey and a leasehold interest held by FI

Florida.    Upon information and belief, the Debtors lack equity in the property comprising

Bancorp's collateral. See generally Proof of Claim No. 25 (Bancorp claim), ECF No. 50 (FI New

Jersey schedules), ECF No. 29 in Case No. 18-20023-EPK (FEC schedules) and ECF No. 15 in

Case No. 19-11454-EPK (FI Florida case management summary).

       5.       The Debtors require financing in order to meet various postpetition obligations and

preserve their value as a going concern. In particular, FI Florida is a tenant at real property located

at Water Tower Square, 751 Horsham Road, Lansdale, Pennsylvania 19446 (the "Property").

Upon information and belief the fee simple owner of the Property is third-party, Water Tower

Square Associates (the "Landlord"), and FI Florida is obligated to pay the Landlord approximately

$11,000.00 per month under the lease between the parties (the "Lease").

       6.       In addition to the Lease, FI Florida anticipates average monthly expenses of $3,000

associated with the Property, which consist of electric, water and sewer and alarm monitoring

payments.

       7.       Moreover, the Debtors require general liability insurance for the purposes of

insuring: (a) the Property, (b) real properties owned by FI New Jersey, and (c) real properties

owned or operated by subsidiaries of FEC. Upon information and belief, the monthly payment for

such insurance shall be approximately $6,000.00.


{2277/000/00434179}

                                                  2
             Case 18-20019-EPK         Doc 194       Filed 02/15/19     Page 3 of 14



       8.      A budget summarizing the foregoing expenses (the "Budget") is as follows:

                     Rent Under the Lease                            $11,000

                     Misc. Property Expenses                         $3,000

                     Liability Insurance                             $6,000

                     Total                                           $20,000

       9.      In light of these expenses, the Debtors seek to obtain debtor in possession financing

from Bancorp pursuant to the following terms (the "DIP Financing"):

                     Bancorp shall immediately disburse forty thousand dollars ($40,000.00) to
                      the debtor in possession bank account of FI Florida, to pay the expenses
                      associated with the Budget for February and March 2019.

                     Thereafter, on or before the fifteenth (15th) day of each calendar month,
                      Bancorp shall disburse twenty thousand dollars ($20,000.00) to the debtor
                      in possession bank account of FI Florida, to pay the expenses associated
                      with the Budget for the subsequent month. For example, Bancorp will
                      disburse $20,000.00 to FI Florida on or before March 15, 2019, in order to
                      pay Budget expenses for April 2019.

                     The Debtors are authorized: (a) to exceed any line item on the Budget by an
                      amount equal to ten (10%) percent of each such line item; or (b) to exceed
                      any line item by more than ten (10%) percent so long as the total of all
                      amounts in excess of all line items for the Budget do not exceed ten (10%)
                      percent in the aggregate of the total Budget.

                     Absent the consent of Bancorp or an order of the Court, the Debtors are
                      forbidden to use the monies disbursed by Bancorp for purposes other than
                      those set forth in the Budget.

                     The Debtors are not jointly and severally liable under the DIP Financing.
                      Rather, FI Florida shall be liable only for the DIP Financing applied to
                      expenses associated with the Property, including Lease Payments. FEC
                      shall be liable only for the DIP Financing applied to liability insurance that
                      is associated with FEC, its subsidiaries and real properties owned or
                      operated by such entities. FI New Jersey shall be liable only for the DIP
                      Financing applied to liability insurance that is associated with the real
                      properties owned or operated by FI New Jersey.

                     Funds disbursed by Bancorp under the DIP Financing shall accrue interest
                      at the rate of three percent (3.0%) per annum.
{2277/000/00434179}

                                                 3
             Case 18-20019-EPK          Doc 194      Filed 02/15/19     Page 4 of 14



                      The DIP Financing shall be unsecured and allowable under 11 U.S.C. §
                       503(b)(1) as an administrative expense.

                      The respective indebtedness of FI New Jersey, FEC and FI Florida under
                       the DIP Financing shall become due and owing upon the earliest of the
                       following events: (1) confirmation of a chapter 11 plan, (2) appointment of
                       a chapter 11 trustee, (3) dismissal of the case and (4) conversion of the case
                       to chapter 7. For purposes of clarification, the occurrence of such an event
                       for one Debtor does not result in the indebtedness of the remaining Debtors
                       becoming due and owing.

                      Absent the consent of Bancorp or an order of the Court, the aggregate
                       principal amount of the DIP Financing shall not exceed one-hundred and
                       twenty thousand dollars ($120,000.00).

                      Within ten days of an interim order approving the DIP Financing, FI Florida
                       shall file an application to employ (1) Fred Meyer and NAI Mertz or (2)
                       Paul Striefsky and Coldwell Banker Argus Real Estate, as a broker to
                       market the Lease. If FI Florida cannot agree to terms of engagement with
                       the foregoing persons, it may file an application to employ a separate broker
                       that is subject to the approval of Bancorp.

       10.     The Debtors request that the Court approve the DIP Financing.

                                          ARGUMENT

       Section 364(b) of the Bankruptcy Code states, "The court, after notice and a hearing, may

authorize the trustee [or debtor in possession] to obtain unsecured credit or to incur unsecured debt

other than under subsection (a) of this section [i.e. outside of the ordinary course of business],

allowable under section 503(b)(1) of this title as an administrative expense." 11 U.S.C. § 364(b).

"The standards for authorizing a trustee to incur debt under section 364(b) so that it is allowable

as an expense of administration under section 503(b)(1) are found in the latter section. Other than

certain taxes and tax-related debt…only the 'actual, necessary costs and expenses of preserving the

estate' are allowable as administrative expenses. An order granting pursuant to section 364(b)

must be supported by such a finding." In re Club Dev. & Mgmt. Corp., 27 B.R. 610, 611–12 (9th

Cir. B.A.P. 1982) (citations omitted). Provided that an agreement to obtain credit does not run

afoul of the provisions of, and policies underlying, the Bankruptcy Code, courts grant a debtor
{2277/000/00434179}

                                                 4
              Case 18-20019-EPK         Doc 194       Filed 02/15/19     Page 5 of 14



considerable deference in acting in accordance with its reasonable business judgment. See In re

YL W. 87th Holdings I LLC, 423 B.R. 421, 441 (Bankr. S.D.N.Y. 2010) ("Courts have generally

deferred to a debtor's business judgment in granting section 364 financing.").

        The Debtors respectfully submit that the DIP Financing is a reasonable exercise of their

business judgment and is an actual, necessary cost of preserving their bankruptcy estates. Again,

the DIP Financing is being used to pay: (1) liability insurance, which is critical for the Debtors to

remain in bankruptcy and protect their prepetition creditors, and (2) expenses associated with the

Property, in which FI Florida owns a leasehold interest. Without the liquidity provided by the DIP

Financing, the Debtors will be unable to pay for day-to-day operations and preserve their going

concern value. The financing is essential to preserving assets, such as the leasehold interest, for

the benefit of creditors.

        11.     Additionally, Bancorp is extending financing to the Debtor in good faith and,

therefore, should be accorded the protections of § 364(e) of the Bankruptcy Code.

        12.     A proposed order granting this motion is attached as EXHIBIT "A".

                               INTERIM RELIEF REQUESTED

        13.     Under Fed. R. Bankr. P. 4001(c)(2), the Court may conduct a final hearing on a

motion for authority to obtain debtor in possession financing no earlier than fourteen (14) days

following service of the motion, but if requested, the Court may conduct an interim hearing within

such interim period and authorize obtainment of credit to the extent necessary to avoid imminent

and irreparable harm to the estate pending a final hearing.

        14.     The Debtors request that the Court conduct an emergency interim hearing and

authorize the DIP Financing on an interim basis to enable them to pay: (a) postpetition obligations

under the Lease and (b) payments sufficient to procure liability insurance prior to the final hearing.


{2277/000/00434179}

                                                  5
             Case 18-20019-EPK          Doc 194      Filed 02/15/19    Page 6 of 14



See 11 U.S.C. § 365(d)(3) (requiring trustee to timely perform all obligations of the debtor under

an unexpired lease of nonresidential real property, until the lease is assumed or rejected). The

Debtors will not use the DIP Financing to pay for any additional expenses prior to the final hearing

on the Motion.

       15.       Absent immediate financing, the Debtors will suffer immediate and irreparable

harm because the Debtors will be unable to pay the anticipated operating expenses incurred in the

ordinary course of business.

       WHEREFORE, the Debtors respectfully requests that the Court enter an Order: (1)

authorizing the Debtors to obtain the DIP Financing from Bancorp pursuant to the terms set forth

supra; (2) authorizing the funds provided under the proposed financing to be unsecured

administrative expenses, allowable under 11 U.S.C. § 503(b)(1); and (3) granting the Debtors such

further relief as the Court deems appropriate and just.

Dated February 15, 2019

                                            Respectfully Submitted,

                                            SHRAIBERG, LANDAU & PAGE, P.A.
                                            Attorneys for the Debtors
                                            2385 NW Executive Center Drive, #300
                                            Boca Raton, Florida 33431
                                            Telephone: 561-443-0800
                                            Facsimile: 561-998-0047

                                            By: /s/ Patrick Dorsey____________
                                                    Patrick Dorsey
                                                    Florida Bar. No. 0085841
                                                    pdorsey@slp.law




{2277/000/00434179}

                                                 6
             Case 18-20019-EPK         Doc 194       Filed 02/15/19   Page 7 of 14



                               ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing to those parties registered to receive electronic noticing on February

15, 2019.

                                           By: /s/ Patrick Dorsey____________
                                                   Patrick Dorsey




{2277/000/00434179}

                                                 7
Case 18-20019-EPK   Doc 194   Filed 02/15/19   Page 8 of 14




                     EXHIBIT A
              Case 18-20019-EPK        Doc 194      Filed 02/15/19   Page 9 of 14




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

FRANK INVESTMENTS, INC., et al.,                            Lead Case No. 18-20019-EPK

         Debtors.                                           Chapter 11
                                                            (Jointly Administered)
_____________________________/

               INTERIM ORDER (I) GRANTING EXPEDITED MOTION
                FOR ORDER AUTHORIZING DEBTORS TO OBTAIN
         POST-PETITION FINANCING, AND (II) SCHEDULING FINAL HEARING

         THIS MATTER came before the Court for hearing on February _____, 2019, upon the

Expedited Motion for Order Authorizing Debtors to Obtain Post-Petition Financing the "Motion")

filed by Debtors in Possession, Frank Investments Inc., a New Jersey corporation ("FI New

Jersey"), Frank Entertainment Company, LLC ("FEC") and Frank Investments, Inc., a Florida

corporation ("FI Florida") (the "Debtors"). ECF No. _____.

         The Court, having reviewed the Motion, having heard the statements of counsel, and being

otherwise advised in the premises, hereby makes the following FINDINGS OF FACT for

purposes of this Interim Order only:
{2277/000/00434183}

                                                1
             Case 18-20019-EPK         Doc 194       Filed 02/15/19   Page 10 of 14



       A.      Need for Postpetition Financing. The Debtors have demonstrated the need to obtain

postpetition financing pursuant to § 364 of the Bankruptcy Code. The Debtors assert that in the

absence of the postpetition financing set forth in the Motion, which is to be provided by The

Bancorp Bank ("Bancorp" or the "Lender"), the Debtors will be unable to successfully reorganize

or sell substantially all of their assets as a going concern, to the detriment of the Debtors, their

estate, their creditors, and other parties in interest. The Debtors assert that they do not have

sufficient working capital and other financing available to fund their operating businesses,

maintain estate property, and administer their cases.

       B.      Benefit to the Estates and Reasonable Exercise of Business Judgment. Given the

Debtors' current financial condition and need for liquidity, the proposed financing represents an

actual, necessary cost and expense of preserving the estate within the meaning of 11 U.S.C. §

503(b)(1). The Debtors are exercising their business judgment in a reasonable manner by

obtaining the financing.

       C.      Immediate or Irreparable Damage. Owing to the urgent need of funding to pay

postpetition rent and other expenses, immediate and irreparable damage will be caused to the

estates if immediate interim relief is not granted before a final hearing on the Motion (the "Final

Hearing").

       D.      Good Faith of Lender. The Lender is a "good faith" lender within the meaning of

§ 364(e) of the Bankruptcy Code, and the Lender's claims and other protections arising from or

granted pursuant to this Order (the "Interim Order") will not be affected by any subsequent

reversal, modification, vacatur or amendment of this Interim Order or any other order, as provided

in § 364(e) of the Bankruptcy Code.




{2277/000/00434183}

                                                 2
               Case 18-20019-EPK           Doc 194       Filed 02/15/19     Page 11 of 14



          E.      Notice. Notice of the Motion and the hearing was provided by the Debtors to, inter

alia, the Debtor's secured creditors, the Debtors' twenty largest creditors within the United States,

and the United States Trustee.          The Court finds that this notice was sufficient under the

circumstances.

          The Court having reviewed the Motion and being otherwise fully advised in the premises,

hereby ORDERS that:

          1.      The Motion is GRANTED on an interim basis as set forth below.

          2.      The Debtors are authorized on an interim basis to obtain postpetition financing from

the Lender in an aggregate amount of up to $_____________, pursuant to § 364(b) Bankruptcy

Code and to be used subject to the terms and conditions of this Interim Order (the "DIP

Financing").

          3.      The monthly budget for the DIP Financing is as follows:1

                         Rent Under the Lease                            $11,000

                         Misc. Property Expenses                         $3,000

                         Liability Insurance                             $6,000

                         Total                                           $20,000

          4.      The terms of the DIP Financing are as follows:

                         Following the initial disbursement set forth in ¶ 3 hereinabove, on or before
                          the fifteenth (15th) day of each calendar month, Bancorp shall disburse
                          twenty thousand dollars ($20,000.00) to the debtor in possession bank
                          account of FI Florida, to pay the expenses associated with the Budget for
                          the subsequent month. For example, Bancorp will disburse $20,000.00 to
                          FI Florida on or before March 15, 2019, in order to pay Budget expenses
                          for April 2019.



1
          Capitalized terms shall have the meanings ascribed to them in the Motion unless otherwise defined
herein.
{2277/000/00434183}

                                                     3
            Case 18-20019-EPK         Doc 194       Filed 02/15/19    Page 12 of 14



                     The Debtors are authorized: (a) to exceed any line item on the Budget by an
                      amount equal to ten (10%) percent of each such line item; or (b) to exceed
                      any line item by more than ten (10%) percent so long as the total of all
                      amounts in excess of all line items for the Budget do not exceed ten (10%)
                      percent in the aggregate of the total Budget.

                     Absent the consent of Bancorp or an order of the Court, the Debtors are
                      forbidden to use the monies disbursed by Bancorp for purposes other than
                      those set forth in the Budget.

                     The Debtors are not jointly and severally liable under the DIP Financing.
                      Rather, FI Florida shall be liable only for the DIP Financing applied to
                      expenses associated with the Property, including Lease payments. FEC
                      shall be liable only for the DIP Financing applied to liability insurance that
                      is associated with FEC, its subsidiaries and real properties owned or
                      operated by such entities. FI New Jersey shall be liable only for the DIP
                      Financing applied to liability insurance that is associated with the real
                      properties owned or operated by FI New Jersey.

                     Funds disbursed by Bancorp under the DIP Financing shall accrue interest
                      at the rate of three percent (3.0%) per annum.

                     The DIP Financing shall be unsecured and allowable under 11 U.S.C. §
                      503(b)(1) as an administrative expense.

                     The respective indebtedness of FI New Jersey, FEC and FI Florida under
                      the DIP Financing shall become due and owing upon the earliest of the
                      following events: (1) confirmation of a chapter 11 plan, (2) appointment of
                      a chapter 11 trustee, (3) dismissal of the case and (4) conversion of the case
                      to chapter 7. For purposes of clarification, the occurrence of such an event
                      for one Debtor does not result in the indebtedness of the remaining Debtors
                      becoming due and owing.

                     Absent the consent of Bancorp or an order of the Court, the aggregate
                      principal amount of the DIP Financing shall not exceed one-hundred and
                      twenty thousand dollars ($120,000.00).

                     Within ten days of an interim order approving the DIP Financing, FI Florida
                      shall file an application to employ (1) Fred Meyer and NAI Mertz or (2)
                      Paul Striefsky and Coldwell Banker Argus Real Estate, as a broker to
                      market the Lease. If FI Florida cannot agree to terms of engagement with
                      the foregoing persons, it may file an application to employ a separate broker
                      that is subject to the approval of Bancorp.

       5.      No obligation, payment or transfer or by the Debtors under this Interim Order shall

be stayed, voidable, avoidable or recoverable under the Bankruptcy Code or under any applicable
{2277/000/00434183}

                                                4
             Case 18-20019-EPK          Doc 194       Filed 02/15/19    Page 13 of 14



non-bankruptcy law (including without limitation, under §§ 502(d), 548 or 549 of the Bankruptcy

Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent

Conveyance Act or similar statute or common law), or subject to any defense, reduction, setoff,

recoupment or counterclaim.

       6.      If any provision of this Interim Order is hereafter modified, vacated, or stayed by

subsequent order of this Court or any other court for any reason, the Lender is entitled to the

protections provided in § 364(e) of the Bankruptcy Code.

       7.      Except as otherwise provided in this Interim Order, the terms and provisions of this

Interim Order shall, immediately upon entry of this Interim Order by this Court, become valid and

binding upon the Debtors, the Lender, all other creditors of the Debtors, any statutory committee

appointed in this case, and all other parties in interest and their respective successors and assigns,

including any trustee or other fiduciary hereafter appointed as a legal representative of the Debtors'

estate in these cases or in any subsequent chapter 7 case.

       8.      The entry of this Interim Order constitutes the granting of temporary and interim

relief pursuant to Rules 4001(c) and (d) of the Federal Rules of Bankruptcy Procedure, and a final

hearing on this matter shall be held on February ___________, 2019, at ___:___ ___.M at the

United States Bankruptcy Court, 1515 N. Flagler Drive, 8th Floor, Courtroom "B," West Palm

Beach, Florida 33401 (the "Final Hearing").

       9.      Any party in interest objecting to the entry of a proposed Final Order or further

Interim Order shall file written objections with the Clerk of the Court no later than 5:00 P.M. on

February _____, 2019 (the "Objection Deadline"), which objections shall be served so that the

same are received on or before the Objection Deadline by the Debtors, the Lender and the Office

of the United States Trustee.


{2277/000/00434183}

                                                  5
             Case 18-20019-EPK          Doc 194       Filed 02/15/19    Page 14 of 14



                                                 ###

Submitted By:

Patrick Dorsey, Esq.
SHRAIBERG, LANDAU & PAGE, P.A.
Attorneys for the Debtor
2385 NW Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: 561-443-0800
Facsimile: 561-998-0047
Email: pdorsey@slp.law

Patrick Dorsey, Esq. is directed to serve copies of this Order upon all interested parties and to file
a certificate of service with the Court.




{2277/000/00434183}

                                                  6
